Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second compression band” in claims 4, 12 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,076. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761.
For example, below.

Instant App
Pat ‘076
1. Headphones, comprising: 2a first earpiece; 3a second earpiece; and 4a headband assembly coupled between the first and second earpieces, the 5headband assembly comprising: 6a spring band extending along a length of the headband assembly, wherein 7the spring band has a neutral state and generates, in response to deformation of the spring band, a 8force as a function of displacement from the neutral state; and 9a range of motion limiter coupled to the spring band and configured to 10prevent the spring band from reaching its neutral state thereby maintaining a minimum distance 11between the first earpiece and the second earpieces.
1. Headphones, comprising: a first earpiece; a second earpiece; and a headband assembly coupled to both the first and second earpieces, the headband assembly comprising: a spring extending along a length of the headband assembly and configured to bias the first earpiece toward the second earpiece, and a range of motion limiter configured to maintain a minimum distance between the first earpiece and the second earpiece, the range of motion limiter comprising a plurality of knuckles coupled to an interior-facing surface of the headband assembly, wherein the knuckles cooperatively interact to maintain the minimum distance by preventing the headband assembly from exceeding a predetermined curvature.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0205129 (Blair et al hereinafter Blair).

Regarding claim 1, Blair discloses headphones (fig. 1-7, 21), comprising: 2a first earpiece (fig. 21, item 100a para. 51); 3a second earpiece (fig. 21, item 100b); and 4a headband assembly (fig. 21 item 22, para. 50) coupled between the first and second earpieces, the 5headband assembly comprising: 6a spring band (figs. 1, 4 item 3, para. 50, 52) extending along a length of the headband assembly, wherein 7the spring band has a neutral state and generates, in response to deformation of the spring band, a 8force as a function of displacement from the neutral state (implicit); and 9a range of motion limiter (figs. 1-7, items 40a, 40b, para. 50, 54-59) coupled to the spring band and configured to 10prevent the spring band from reaching its neutral state thereby maintaining a minimum distance 11between the first earpiece and the second earpieces (para. 57,” For example, the opposing tabs 39a can catch the sleeve 40a if the first end 32 of the spring band 30 attempts to over-advance through the slot 42. In other words, the opposing tabs 38a, 39a can releasably lock the spring band 30 in position within the sleeve 40a and can prevent unintended retraction and/or over-insertion.”).

Regarding 2, Blair also implicitly shows wherein the force generated by the 2spring band increases as the first and second earpieces are pulled further away from each other (see fig. 1 and 3).

Regarding claim 10, Blair discloses headphones (fig. 1-7, 21), comprising: a headband assembly (fig. 21 item 22, para. 50) having first (fig. 21, item 100a para. 51) and second (fig. 21, item 100b) ends and comprising: a spring band (figs. 1, 4 item 3, para. 50, 52) extending along a length of the headband assembly, wherein the spring band has a neutral state and generates, in response to deformation of the spring band, a force as a function of displacement from the neutral state that increases as the first and second ends are separated from each other (implicit); and a range of motion limiter (figs. 1-7, items 40a, 40b, para. 50, 54-59) coupled to the spring band and configured to prevent the spring band from reaching its neutral state thereby maintaining a minimum distance between the first and second ends (para. 57,” For example, the opposing tabs 39a can catch the sleeve 40a if the first end 32 of the spring band 30 attempts to over-advance through the slot 42. In other words, the opposing tabs 38a, 39a can releasably lock the spring band 30 in position within the sleeve 40a and can prevent unintended retraction and/or over-insertion.”).

Regarding claim 16, Blair discloses headphones (fig. 1-7, 21), comprising: a first earpiece (fig. 21, item 100a para. 51); a second earpiece (fig. 21, item 100b); and a headband assembly (fig. 21 item 22, para. 50) coupling the first earpiece to the second earpiece, the headband assembly comprising: a spring band (figs. 1, 4 item 3, para. 50, 52) extending along a length of the headband assembly, wherein the spring band has a neutral state and generates, in response to deformation of the spring band, a force as a function of displacement from the neutral state (implicit); and a range of motion limiter (figs. 1-7, items 40 a, 40b, para. 50, 54-59) coupled to the spring band and configured to provide a force on the spring band that opposes a force generated by the spring band that biases the spring band towards its neutral state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blair and in view of US 3,919,501 (Cech et al hereinafter Cech).

Regarding claim 7, Blair does not explicitly disclose wherein the range of motion limiter comprises a cable extending along the length of the headband assembly. 
However, a cable is notorious old and well known. For instance, in the same field of the invention, Cech teaches a headphone (figs. 1-3b), comprising: a first earpiece (figs. 1, 2 item 4); a second earpiece (figs. 1, 2 item 5); and a headband assembly (figs. 1, 2 items 12, 16, 17) coupled to the first earpiece and the second earpiece, the headband assembly comprising: a spring (figs. 1, 2, item 16 col. 2 lines 12-32, col. 3 lines 8-58) extending along a length of the headband assembly and configured to bias the first earpiece toward the second earpiece, and a cable (figs. 1, 2, item 17 col. 2 lines 12-32, col. 3 lines 8-58) having a first end coupled to a portion of the headband assembly proximate the first earpiece and a second end coupled to a portion of the headband assembly proximate the second earpiece.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known cable by Cech in Blair in order to produce the force components (Cech: col. 3 lines 44-51). 

Regarding claim 8, Cech also teaches wherein the cable is configured to maintain a minimum distance between the first earpiece and the second earpiece by preventing the spring band from reaching its neutral state (lines 44-51). Regarding claim 9, Cech also teaches a first anchoring feature (figs. 2, 3a and 3b, item 18 for the right side of the headphone) proximate the first earpiece and a second anchoring feature (figs. 2, 3a and 3b, item 18 for the left side of the headphone) proximate the second earpiece, wherein a first end of the cable is secured to the first anchoring feature and a second end of the cable, opposite the first end, is secured to the second anchoring feature.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699